Potter, J.
The defendant, was a hotel-keeper, and upon «the night.of the occurrence complained of, was entertaining a company at a dance. The complainant attempted to open the door to enter defendant’s house. According to the complainant’s testimony and that of the witnesses for the prosecution, who saw the transaction, the defendant immediately seized the complainant by the whiskers and commenced beating him in the face, after making the remark “ if complainant comes into my house I ,will kill him.” The defendant offered to show upon the trial that he had previously forbidden complainant to come into his house. Ho time when so forbidden is indicated by the question, or the circumstances under which he forbade him. This was offered with view of justifying the beating. I do not think it-shonld be .allowed to serve that purpose. Assuming he had forbidden him to .enter, I think when he attempted to enter or had entered, the defendant should have requested or have ordered him to'leave, and for a failure to comply the defendant might have lawfully used the necessary force to eject him or remove him from the premises. But the defendant made no such request or order, but seized him by the whiskers and struck him repeatedly in the face. It is not the *293reasonable or lawful way to remove a trespasser from one’s premises, to seize him by the whiskers and keep him on the premises while the owner is striking the trespasser in the face. The purpose of the defendant to punish and not simply remove the trespasser is plain. The key to it is found in the defendant’s expression, “ if complainant comes into my house I will kill him.” The offer to prove by the defendant that complainant was drunk was properly overruled. If it were so, it has nothing to do with the justification, for that was not the objection to complainant’s entry. Besides it would be going too far to allow any witness to express an opinion upon the subject or question of another’s intoxication, until it had appeared by the witness’ testimony, that he had made some observations in that direction or had any opportunity of doing so. Upon the whole, I do not believe the ends of public justice require or would justify a new trial.
Boardman, J., wrote for affirmance.